DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group 2 corresponding to claims 2, 3, and 11-15 in the reply filed on February 09, 2021 is acknowledged.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/27/2020 has been considered by the examiner.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2, 3, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Abinger et al. (US 2019/0061746) in view of Ye et al. (US 2015/0208207).
Regarding claim 2, Abinger discloses an operation-security system for a vehicle, said system comprising:
an object-detector used to determine a first-location of an object proximate to a host-vehicle at a first-time (Abstract; paragraph [0005]; e.g., ascertaining a first location of an object at a first time in a surrounding area of a vehicle), and a second-location of the object at a second-time characterized as a sampling-interval after the first-time (Abstract; paragraph [0005]; e.g., ascertaining a second location of the object at a second time in the surrounding area of the vehicle); and
a controller in communication with the object-detector, said controller configured to determine a motion-vector of the host-vehicle (paragraphs [0005], [0010]; e.g., calculating a movement vector depending on the ascertained first location of the object at the first time and the ascertained second location of the object at the second time), estimate an expected-location of the object at the second-time based on the motion-vector, the first-location, and the sampling-
Abinger fails to specifically disclose wherein information from the object-detector at the second-time is ignored when the expected-location differs from the second-location by greater than an error-threshold.
However, Ye discloses information from the object-detector at the second-time is ignored when the expected-location differs from the second-location by greater than an error-threshold (paragraph [0006]; Claim 6; e.g., remove the current first distance from the first estimation of the three-dimensional location of the portable device in response to the difference being greater than a threshold value).
Therefore, taking the teachings of Abinger in combination of Ye as a whole, it would have been obvious to one having ordinary skill in the art at the time of the invention by applicant to ignore information from the object-detector at the second-time when the expected-location differs from the second-location by greater than an error-threshold in order to determine a general location of the target (i.e., the portable device) within one of a plurality of zones about the vehicle (Ye: paragraph [0006]).
Regarding claim 3, Abinger in combination with Ye discloses the system of claim 2 , wherein the controller is configured to determine an object-vector based on a prior-difference between the first-location and a prior-location of the object proximate to the host-vehicle at a prior-time prior to the first-time, wherein the expected-location is also determined based on the object-vector (Abinger: paragraphs [0005], [0013]).
.

Claims 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over Abinger in combination with Ye, in view of Einecke et al. (US 2013/0335569; Cited in IDS).
Regarding claim 12, Abinger in combination with Ye discloses the system of claim 2, fails to specifically disclose wherein the object detector comprises at least three sensors including: a camera used to determine an image-location of the object proximate to the host-vehicle; a lidar-unit used to determine a lidar-location of the object proximate to the host-vehicle; and a radar-unit used to determine a radar-location of the object proximate to the host-vehicle.
However, Einecke discloses the object detector comprises at least three sensors including: a camera used to determine an image-location of the object proximate to the host-vehicle; a lidar-unit used to determine a lidar-location of the object proximate to the host-vehicle; and a radar-unit used to determine a radar-location of the object proximate to the host-vehicle (Fig. 1 references 2, 3, and 4; paragraph [0055]).
Therefore, taking the teachings of Abinger in combination of Ye and Einecke as a whole, it would have been obvious to one having ordinary skill in the art at the time of the invention by applicant to have a camera used to determine an image-location of the object proximate to the host-vehicle; a lidar-unit used to determine a lidar-location of the object proximate to the host-vehicle; and a radar-unit used to determine a radar-location of the object proximate to the host-
Regarding claim 13, Abinger in combination with Ye and Einecke discloses the system of claim 12, wherein the first-location is based on at least one of an average range from the vehicle to the imager-location, the radar-location, and the lidar-location, an average azimuth angle from the vehicle to the imager-location, the radar-location, and the lidar-location, an average latitude of the imager-location, the radar-location, and the lidar-location, or an average longitude of the imager-location, the radar-location, and the lidar-location (Einecke: paragraphs [0019]-[21], [0055]).
Regarding claim 14, Abinger in combination with Ye and Einecke discloses the system of claim 12, wherein at least one of the at least three sensors comprises at least one remote sensor not mounted on or within the vehicle (Einecke: paragraphs [0002], [0059]; see radar sensor is mounted on the host vehicle).
Regarding claim 15, Abinger in combination with Ye and Einecke discloses the system of claim 14, comprising a transceiver configured to receive at least one of the imager-location, the radar-location, or the lidar-location from the at least one remote sensor (Einecke: paragraphs [0019]-[21], [0055]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY X PHAM whose telephone number is (571)270-7115.  The examiner can normally be reached on Mon-Fri: 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vladimir Magloire can be reached on 571-270-5144.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TIMOTHY X PHAM/Primary Examiner, Art Unit 3648